Jordan, J.
The appellants were charged with, and convicted of, the crime of robbery, and sentenced to be imprisoned in the State’s prison for a term of three years. In this court they have assigned errors substantially as follows:
*31Filed September 17, 1895.
“1. Error of law occurring at the trial, in this: that the court erred in allowing witness, Constantine Engler, to give evidence against Edward Wolf, charging him with the commission of a felony other than the one with which he was charged, etc.
“2. That the court erred in allowing counsel for the State to make statements in the presence of the jury, charging Edward Wolf with the commission of a similar crime, etc.
“3. Newly discovered evidence.
“4. The verdict of the jury is contrary to the evidence.”
These are the only errors that counsel for appellants have attempted to assign. It is well settled hy numerous decisions of this court, that alleged errors which are merely causes for a new trial in the lower court, cannot he assigned in the Supreme Court as independent errors.
In order to have presented the errors assigned to this court for review, appellants should have first properly presented them to the trial court by a motion for a new trial, and the action of that court in overruling the motion should have been assigned as error. Wagner v. State, 63 Ind. 250; Allen v. State, 74 Ind. 216.
No question being presented for our. consideration upon the merits of this appeal, the judgment is affirmed.